(xv)

 

FILED

APR172015

UNITED STATES DISTRICT COURT mus. Dlstrlcm Bankruptcy
FOR THE DISTRICT OF COLUMBIA WWW WW0? Columbia

ANDRE WILLIAMS, )
Plaintiff, i
V. i Civil Action NO. 15-107 (UNA)
JOAN CAMPBELL, JUDGE, 3
Defendant. ;
MEMORANDUM OPINION

Plaintiff purports to bring this civil rights action under 42 U.S.C. § 1983 against the
Texas judge who presided over his criminal case. He claims that the judge violated rights
protected under the Fifth, Sixth and Fourteenth Amendments to the United States Constitution by
closing the courtroom during jury selection and during a suppression hearing. While plaintiff
demands no monetary damages, he demands a declaratory judgment, thereby inviting this Court
to review the decisions of a state court judge. A federal district court has no authority to review
the decisions of a state court. See Richardson v. District of Columbia Court of Appeals, 83 F.3d
1513, 1514 (DC. Cir. 1996) (citing District ofColumbia v. Feldman, 460 US. 462, 476 (1983)
and Rooker v. Fidelity Trust Co., 263 US. 413 (1923)). The Court will grant plaintiffs
application to proceed in forma pauperis and dismiss the complaint for failure to state a claim
upon which relief can be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(2). An Order

consistent with this Memorandum Opinion is issued separately.